Citation Nr: 0937078	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran's claim has since 
been transferred to the RO in Louisville, Kentucky.

The Veteran's claim was remanded by the Board for further 
development in August 2008.


FINDING OF FACT

The Veteran's back disorder was not manifest during service, 
arthritis was not manifest within one year of separation, and 
is not attributable to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(c) (2008).  

In the present case, the issue on appeal arises from a claim 
for entitlement to service connection for a back disorder.  
The Board notes that the Veteran's claim was received in May 
2002.  In June 2002, prior to its adjudication of this claim, 
the RO provided notice to the claimant regarding the VA's 
duty to notify and to assist.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  See Pelegrini II.  Thus, 
the Board finds that the content and timing of the June 2002 
notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
back disorder, any questions as to the appropriate disability 
rating and/or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
Veteran has undergone two VA examinations in conjunction with 
his claim for service connection for a back disorder.  See 
38 C.F.R. § 3.159(c)(4) (2008).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinions 
obtained in this case, to include the March 2009 addendum 
opinion, are adequate, as each is predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file.  Each opinion considers all of the 
pertinent evidence of record, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
See 38 C.F.R. § 3.159(c) (4) (2008).  The VA examination 
reports, as well as the addendum report, are thorough and 
supported by the record.  The opinions in this case are 
adequate upon which to base a decision.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2008).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a Veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (2008).  The law provides further 
that, in the case of any Veteran who engaged in combat with 
the enemy in active service, satisfactory lay or other 
evidence of an injury incurred in service shall be accepted 
as sufficient proof of service incurrence of the injury if 
the evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  See 38 U.S.C.A. § 1154(b); see 
also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  The 
Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a diagnosis, or a medical nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

As noted in the August 2008 Board remand, the Veteran 
submitted a claim for service connection for residuals of a 
back injury in May 2002.  According to the Veteran, he 
injured his back in 1969 while serving on active duty.  The 
Veteran stated that a mortar exploded near him which 
forcefully blew him back into a desk, striking the right 
lower sacral spine.  His service medical records show only 
one complaint of lower back pain, and that was in July 1968.  
A history of kidney trouble was provided at the time.  On 
separation in January 1970, the examiner noted that the 
Veteran's spine was "Normal."  At that time, the Veteran 
checked "No" to back trouble of any kind.

A medical report from March 1987 noted complaints of back 
pain with bending and lifting.  The diagnosis at that time 
was mild low back strain.  In a May 2001 treatment report, it 
was noted that the Veteran complained of back pain, and that 
the pain had lasted for three weeks.  An October 2001 VA 
outpatient report noted a mild posterior disc bulge at L1-2 
and L5-S1.  An etiological nexus to service was not provided.  
In December 2001, the Veteran was seen for back pain in the 
lumbar area to which the Veteran credited to cutting down 
trees four months prior.  In March 2002, it was noted that 
the Veteran required training as to proper back protection as 
he was a farmer by trade.  

A VA orthopedic examination was provided in June 2003.  A 
history of variable back pain was provided.  It was noted 
that the Veteran had received physical therapy for his lower 
back.  The examiner noted the incident of back pain in 
service, but stated that it appeared at the time there was 
some concern that the problem was related to a renal 
disorder.  Cervical lordosis with thoracic kyphosis was 
noted, as was normal musculature of the back.  Ultimately, 
the examiner provided a diagnosis of lower back pain with no 
evidence of radiculopathy or degenerative disc disease.  As 
to the issue of etiology, the examiner opined that there did 
not appear to be support for chronicity of the Veteran's back 
disorder, and that it would not be likely that a contusion or 
back strain as a result of injury would be related to the 
Veteran's current, chronic back pain.  Instead, the examiner 
stated that the Veteran's bilateral pes planus and obesity 
were more likely increasing his low back pain, and that his 
current disorder was unlikely related to his military 
service.

A February 2004 statement from a private physician, Dr. K., 
M.D., noted that the Veteran's chronic low back pain was 
"probably related to [service]."  A review of the Veteran's 
claims file was not noted.  Also that month, a chiropractor, 
L.E.W., D.C., noted that the Veteran's back disorder was 
"related to [service]," stating that the Veteran sought 
continuous consultation for his disorder since the 1970's.  
Again, a review of the Veteran's claims file was not noted.  
In March 2004, another private physician, Dr. D., M.D., 
stated that the Veteran's back disorder was "probably 
related to [service]," as he had no back disorder prior to 
his period of active duty.  Again, a review of the Veteran's 
service records or claims file was not indicated.  

In a May 2006 statement, Dr. L.E.W. essentially stated that 
the Veteran had been seen at his office at various times for 
low back pain which the Veteran reported began in Vietnam, 
and that the Veteran had consulted Dr. L.E.W.'s office off 
and on for back pain shortly after the Veteran's discharge.  
He stated that since the Veteran first reported to him that 
the back pain first began in Vietnam, he had no reason to 
disbelieve the statement.  He stated further that it may be 
important for the Veteran to have an MRI and other tests on 
his low back to determine if there is any serious problem 
with his spine.  Attempts to obtain Dr. L.E.W.'s actual 
treatment records resulted in a January 2008 letter from him 
in which he stated that it was doubtful that the Veteran's 
records dating back to the 1970's will ever be found, and he 
reiterated that he had provided spinal adjustments to the 
Veteran's spine for a lower back problem that he related to 
Dr. W. was a result of injury in the military.

The Veteran was afforded a VA orthopedic examination in March 
2008.  The examiner noted a review of the Veteran's claims 
file.  The examiner also noted that no diagnosis or treatment 
for a back condition was evident within the Veteran's service 
medical records.  According to the Veteran, at the time of 
the mortar explosion, he received medical attention and was 
diagnosed with muscle strain and a contusion.  Following a 
review of the Veteran's records, the examiner stated that the 
medical records to date did not suggest the chronicity of 
back problems in the years following the Veteran's period of 
active service.  

An MRI of the lumbar spine revealed some minimal disc space 
narrowing at L3-4, but no evidence of disc herniation or 
stenosis was evident.  Mild degenerative changes were noted 
at L4-5.  

The examiner opined that it was less likely than not that the 
Veteran's disorder was related to his inservice injury.  To 
support the opinion, the examiner stated that a review of the 
service medical records did not reveal a history of an acute 
or chronic musculoskeletal problem with the lumbar spine that 
would be responsible for the currently-diagnosed degenerative 
problems.  Rather, the Veteran's current disorder was most 
likely the result of wear and tear as is commonly seen in the 
population.  It was further stated that there was no evidence 
of a nexus between a spine problem in service and the 
Veteran's current disorder.

The Board notes that the opinion of the March 2008 VA 
examiner focused on a lack of chronicity of treatment since 
the Veteran's separation from service.  However, the May 2006 
statement from Dr. L.E.W. noted that the Veteran had been 
seen at his office at various times for low back pain which 
the Veteran stated began in Vietnam, and that the Veteran had 
consulted Dr. L.E.W.'s office off and on for back pain 
shortly after the Veteran's discharge.  As such, the Board 
remanded the Veteran's claim so as to obtain an addendum 
opinion to include a discussion of the May 2006 opinion from 
Dr. L.E.W.

In accordance with the Board remand, the VA examiner of March 
2008 provided an addendum opinion in March 2009.  Again, the 
examiner noted a review of the claims file and pertinent 
medical records, to include the May 2006 statement by Dr. 
L.E.W.  Ultimately, the examiner again opined that the 
Veteran's current back disorder was less likely than not 
etiologically related to his period of active service.  In 
support of his opinion, the examiner noted that Dr. L.E.W. 
did not comment on  the Veteran's service treatment records.  
In contrast, the VA examiner reviewed the Veteran's service 
treatment records and again noted that there was one noted 
complaint of low back pain during the Veteran's period of 
active service, and that his complaint may have been 
attributed to a renal disorder due to a history of kidney 
problems.  No evidence of an acute injury was found in the 
remaining service treatment records.  As such, the examiner 
stated that the evidence of record was not adequate to 
establish a nexus between the Veteran's current back pain and 
his period of active service.  
 
When facing conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board attaches limited probative value to the private 
medical opinions from February 2004, March 2004, May 2006, or 
January 2008.  In Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, the 
Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file. 

Here, the February 2004 opinion of Dr. K. and March 2004 
opinion of Dr. D. containing the "probable" language are 
equivocal at best and insufficient to provide a credible 
nexus to the Veteran's military service.  As to Dr. W.'s 
several opinions of record dated in February 2004, May 2006, 
and January 2008, he clearly stated that his opinions are 
based on the Veteran's report of having injured his back in 
Vietnam with the Veteran's report of low back pain since that 
time.  In fact, in his January 2008 letter, he reported that 
he had seen the Veteran for chiropractic spinal adjustments 
for a lower back problem which the Veteran related was a 
result of an injury while the Veteran was in the military.  
However, in none of his letters does Dr. W. provide any 
medical rationale or explanation for relating the Veteran's 
current back problems to service other than to note that the 
Veteran had reported that the back pain for which he sought 
treatment in the 1970's "shortly" after his discharge was 
related to an injury in the military.  While Dr. W. has 
provided no contemporaneous objective documentation of 
ongoing treatment since shortly after discharge as his 
records are apparently unavailable, the Board notes that 
there is no supporting documentation of a back problem for 
many years.  In fact, the first documentation of a back 
problem in medical treatment records is in 1987 when the 
Veteran was seen for mild back strain.  Continuous treatment 
for ongoing back problems is documented in medical records 
from 2001 onward, decades after the Veteran's military 
service.  

The Board attaches the most probative value to the VA 
opinions dated in June 2003, March 2008, and March 2009.  
These opinions were well-reasoned, detailed, consistent with 
other evidence of record, included prior VA examination 
reports, and included a review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  Both VA examiners examined the 
Veteran, reviewed the claims file, discussed pertinent 
medical findings, and described their opinions in detail.  
The opinions were consistent with the documentary record 
which showed no history of a chronic back disorder within the 
time period contemporaneous with service; rather the Veteran 
was first diagnosed with a chronic back disorder many years 
following his period of service.  The Board notes further, 
that after reviewing all of the opinions of record, a VA 
examiner in March 2008 noted that the Veteran's current 
problems (minimal degenerative disc and degenerative joint 
disease of the lumbar spine) more likely resulted from years 
of wear and tear on the lower spine as is commonly seen in 
the population.  While Dr. L.E.W.'s report of chronicity 
shortly after service was noted in the examiner's March 2009 
addendum, the examiner reiterated that a chronic back 
disorder was not evident within the Veteran's service 
treatment records.

As to the Veteran's assertions that his claimed disorder is 
causally related to his period of service, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record, including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury-to determine whether to grant service 
connection.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir, 
March 3, 2009).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his back disorder.  While the 
Veteran is competent to report the low back pain during 
active duty, or after separation, and he is competent to 
report that he sustained a contusion to the back in service, 
the Veteran has not been shown to be competent to link his 
claimed disorder to his period of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements 
of the Veteran offered in support of his claim have been 
given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorder and 
his period of service, or to his service-connected 
disability.

Moreover, as to the issue of chronicity, the Court has held 
that pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  As such, although the Veteran is competent to report 
continuous pain since separation from active duty, his 
reports of pain do not serve to establish the presence of a 
back disorder over that period.

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran's 
back disorder had its onset years after the Veteran separated 
from service and is unrelated thereto.  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the 
Board nor the Veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  As 
noted, the June 2003, March 2008, and March 2009 VA medical 
opinions are afforded more probative weight that the 
conflicting private medical opinions of record.  

In sum, the competent evidence does not establish that any 
current chronic back disorder began in service.  There are no 
contemporaneous records of any complaints, findings, 
treatment, or diagnosis of a back disorder for many years 
after separation.  In fact, the record establishes that years 
after separation, the Veteran filed a claim for service 
connection for a back disorder.  This significant lapse of 
time is highly probative evidence against the Veteran's claim 
of a nexus between a these disorders and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered in the 
analysis of a service connection claim).  Moreover, the most 
probative evidence establishes that the current back disorder 
is not etiologically related to service, as supported by the 
documentary record.  Instead, VA examiners have noted that 
years of wear and tear is the most likely cause of his 
current disorder, and that his disorder is consistent with 
his age and general trends among the population.  Despite the 
Veteran's contentions that he had a chronic back disorder 
since service, the record is devoid of probative supporting 
evidence.  In essence, the Veteran's assertions of chronicity 
and continuity as it relates to a current low back disorder 
are unsupported by credible evidence.  See generally Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2008); see also Gilbert.  The 
preponderance is against the Veteran's claim, and it must be 
denied.




ORDER

Entitlement to service connection for a back disorder is 
denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


